Citation Nr: 1605282	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's daughter



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served had active service from September 1943 to January 1946.  He died in May 2008.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2010, the Appellant and her daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was remanded in July 2010 and December 2011.  In a May 2014 decision, the Board denied service connection for the cause of the Veteran's death. The Appellant appealed this denial to the United States Court of Appeals for Veterans Claim (Court), which in June 2015, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the June 2015 JMR, the Board remanded the claim again in September 2015.  It now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Pursuant to the September 2015 Board remand, a September 2015 medical opinion was obtained regarding the cause of the Veteran's death.  Essentially, the September 2015 VA examiner found the Veteran initially fell backwards, unimpeded and without lateral movement, striking his occiput on a cement floor and receiving a significant and violent injury fracturing the skull base, contusing the brain, and causing subdural and subarachnoid bleeding and at some point after, he regained enough strength to attempt to get back up, but again fell, this time it was forward and was unimpeded and without lateral movement, and involving much less kinetic energy than the first fall.  The September 2015 VA examiner further stated that the mechanism of injury that was consistent with the Veteran's first fall was that of sudden neurologic collapse/syncope and bilateral knee arthritis, bilateral hearing loss, tinnitus, psychogenic headaches, perforated right ear drum, and left foot shell fragment wound are not associated with, causative in, or aggravating to sudden neurologic collapse/syncope.  

However, in December 2015, the Appellant's representative raised several additional issues, which the Board finds require additional development.  Specifically, whether it is at least as likely as not that any of the Veteran's service-connected disabilities, including his bilateral knee arthritis, caused or contributed substantially or materially to his death from blunt force head trauma from his second fall as the September 2015 VA examiner noted the second injury at a lower height was likely pivoting from his knees, i.e., he had rolled over and was attempting to get up and failing that, he collapsed onto his face.  Additionally, the question of whether the Veteran's syncopal episode leading to his fall and, ultimately, his death, was part and parcel of his service-connected psychogenic headaches should be addressed.  Finally, an opinion as to whether it is at least as likely as not that the Veteran had Parkinson's disease which onset during, or as a result of, active military service, to include as due to a March 1945 in-service head injury, and, if so, did such cause or contribute substantially or materially to his death from blunt force head trauma.  In consideration of such, the examiner should specifically address the March 2008 medical record, cited by the October 2010 VA examiner, which noted, in pertinent part, that the Veteran's gait was Parkinsonian with a shuffling stride and that in addition to his Parkinson's disease, the Veteran probably was experiencing some sensory loss in his distal lower extremities as a result of polyneuropathy as well as VA treatment records which indicated medication was prescribed for Parkinson's disease in March 2008.  Upon remand, a supplemental opinion that addresses each issue above with an adequate rationale should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the September 2015 VA clinician or suitable substitute.  After reviewing the claims file, to include this remand, the examiner is requested to furnish an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities, including bilateral hearing loss, tinnitus, psychogenic headaches, bilateral knee arthritis, perforated right ear drum, and left foot shell fragment wound caused or contributed substantially or materially to his death from blunt force head trauma from his second fall.  Such should include discussion of the September 2015 opinion which found, in part, the second injury at a lower height was likely pivoting from his knees.

Whether the Veteran's syncopal episode leading to his fall and, ultimately, his death was part and parcel of his service-connected psychogenic headaches.  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had Parkinson's disease which onset during, or as a result of, active military service, to include as due to a March 1945 in-service head injury, and, if so did such cause or contribute substantially or materially to his death from blunt force head trauma.  

In consideration of such, the examiner should specifically address March 2008 medical record, cited by the October 2010 VA examiner, which noted, in pertinent part, that the Veteran's gait was Parkinsonian with a shuffling stride and that in addition to his Parkinson's disease, the Veteran probably was experiencing some sensory loss in his distal lower extremities as a result of polyneuropathy as well as VA treatment records which indicated medication was prescribed for Parkinson's disease in March 2008.

Any opinion expressed must be supported by a complete rationale. 

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




